DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9, 10, 13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate or make obvious a Laser Metal Deposition (LMD) process where a hollow object is made by printing, rotating the base, printing at a different orientation on the side of the previously build part, and repeating as claimed, and where the building occurs on both primary surfaces of the base.  The closest prior art is Isobe (US 2019/0240903), Tsuji (US 2017/0120385), and Niitani (US 2018/0141159).  Isobe teaches the print, reorient, print on the side, repeating processing claimed.  Tsuji teaches printing on different principle surfaces of a base with a LMD printer.  Niitani teaches a rotatable print head usable in a LMD process, and broadly states that it can be used to create complex shaped objects.  The problem with the art is the breadth at which it is disclosed.  Yes, a LMD printer can use a rotatable platform, but there is nothing in the art that the structures created could withstand the desired printing steps.  Tsuji teaches LMD and printing on two different primary surfaces but this is done without the additional printing step of printing on the sidewall of the previously printed structure, and there would be no real motivation to use such a concept with the other art.  Since the prior art discloses such a broad swatch the more specific processing of the instant claim is found to be nonobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068. The examiner can normally be reached Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743